internal_revenue_service number release date index number -------------------------------------- ------------------------------------- ---------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------------- --------------------------------------------------- telephone number --------------------- refer reply to cc psi b01 plr-103926-16 date legend x ------------------------------------- --------------------------------- y --------------------------- --------------------------------- state ------------ d1 ---------------------- dear --------------- this responds to the letter dated date and other information submitted on behalf of x requesting relief under sec_1362 of the internal_revenue_code code facts according to the information submitted x incorporated in state elected to become an s_corporation effective d1 x represents that it intended for y to be treated as a qualified_subchapter_s_subsidiary qsub effective d1 however due to inadvertence y failed to timely file form_8869 qualified subchapter subsidiary election x represents that both it and y have filed tax returns and reported all tax items consistent with the tax treatment of y as a qsub for all relevant years since d1 law and analysis plr-103926-16 sec_1361 provides that a qsub shall not be treated as a separate corporation and all assets liabilities and items of income deduction and credit of a qsub shall be treated as assets liabilities and such items as the case may be of the s_corporation sec_1361 defines a qsub as a domestic_corporation which is not an ineligible_corporation if percent of the stock of the corporation is owned by the s_corporation and the s_corporation elects to treat the corporation as a qsub sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of this section to be an s_corporation and that an election under this subsection shall be valid only if all persons who are shareholders in such corporation on the day on which such election is made consent to such election sec_1362 provides that a corporation shall be treated as an s_corporation or a qsub as the case may be by the secretary if an election under subsection a or sec_1361 by any corporation was not effective for the taxable_year for which it was made due to a failure to meet the requirements of sec_1361 or to obtain shareholder consents or was terminated under paragraph or of subsection d or sec_1361 sec_2 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent steps were taken so that the corporation for which the election was made or the termination occurred is a small_business_corporation or a qsub as the case may be or to acquire the required shareholder consents and the corporation for which the election was made or the termination occurred and each person who was a shareholder in such corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments as may be required by the secretary with respect to such period sec_1_1362-4 provides that the commissioner will treat a corporation as continuing to be an s_corporation or a qsub or an invalid election to be either an s_corporation or qsub as valid if the corporation made a valid election under sec_1362 or sec_1361 and the election terminated or the corporation made an invalid election under sec_1362 or sec_1361 sec_2 the commissioner determines that the termination or invalidity was inadvertent steps were taken within a reasonable period after discovery of the terminating event or invalid election to make the corporation for which the election was made or the termination occurred into a small_business_corporation or qsub as the case may be or to acquire the required shareholder consents and the corporation and shareholders agree to adjustments that the commissioner may require for the period sec_1_1361-3 of the income_tax regulations provides the time and manner for making a qsub election a taxpayer makes a qsub election with respect to a subsidiary by filing a form_8869 with the appropriate service_center sec_1 plr-103926-16 a provides that a qsub election cannot be effective more than two months and days prior to the date of filing sec_1_1361-3 provides that an extension of time to make a qsub election may be available under the procedures applicable under sec_301_9100-1 and sec_301_9100-3 of this chapter sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-2 provides the rules governing automatic extensions of time for making certain elections sec_301_9100-3 provides the standards the commissioner will use to determine whether to grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 under sec_301_9100-3 a request for relief will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government conclusion based solely on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 and sec_1362 have been satisfied accordingly x is granted an extension of time of days from the date of this letter to elect to treat y as a qsub effective d1 the election should be made by filing form_8869 with the appropriate service_center and a copy of this letter should be attached to the election a copy is enclosed for that purpose except as specifically set forth above we express or imply no opinion concerning the federal tax consequences of the facts described above under any other provision of the code specifically we express or imply no opinion concerning whether x is in fact an s_corporation or whether y is eligible to be a qsub this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-103926-16 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely associate chief_counsel passthroughs special industries by laura fields laura fields senior technician reviewer branch passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
